Knowlton, C. J.
The exceptions in this case are to the refusal of the judge to give to the jury certain instructions requested by the defendant.
The first request was for an instruction, “ That the plaintiff upon all the evidence is not entitled to recover.” This was rightly refused. There was much evidence that the defendant, with an intent to deceive the plaintiff, made false representations for the purpose of inducing him to pay money for the ben*323efit of the defendant and others, and that the plaintiff, relying upon these representations, made the payments set forth in his declaration.
The fifth request was that “ the defendant cannot be held for any damages to the plaintiff by reason of any dealings of the said plaintiff, or of the National Maple Sugar Company, which were not with or on account of the H. J. Blodgett Company.” But the claim was for damages growing out of dealings with the defendant, William K. Blodgett, as an individual, which were witnessed in part by a contract in writing signed by the plaintiff as the party of the first part and by this defendant as the party of the second part, the making of which contract was induced by the false representations of this defendant.
The sixth, seventh and eleventh requests were to the effect that the defendant would not be liable for oral false representations which related to the assets and property of the H. J. Blodgett Company. These requests were founded upon the statute of frauds, R. L. c. 74, § 4, which provides that “ No action shall be brought to charge a person upon or by reason of a misrepresentation or assurance made concerning the character, conduct, credit, ability, trade or dealings of any other person, unless such representation or assurance is made in writing,” etc. This provision, which has been re-enacted from time to time, is founded upon the St. 1834, c. 182, § 5, which contains the words, “to the intent or purpose that such person may obtain credit, money or goods thereupon.” It is established in a series of decisions that its meaning is the same .as if these words had been retained in the revisions of the statutes. Medbury v. Watson, 6 Met. 246. Norton v. Huxley, 13 Gray, 285. Mann v. Blanchard, 2 Allen, 386. In the present case the representations were not made with an intent or purpose that the party concerning which the defendant was speaking should obtain credit, money or goods upon the representations. They were made to induce the plaintiff to become a stockholder in a corporation and to put in money in payment for his stock, which corporation was expected to succeed to the business of the H. J. Blodgett Company, concerning which a large part or all of the representations were made. The question is fully covered by the decision in Walker v. Russell, 186 Mass. 69, in which it was held that the statute *324applies only to representations made to induce the plaintiff to enter into a transaction which will result in a debt due to the plaintiff from a third person, concerning whose character, conduct, credit, ability, trade or dealings the representations were made.
The eighth request did not contain a true statement of the law. Due diligence to ascertain the truth in regard to statements made as of matters of fact within one’s own knowledge is not enough to relieve the maker of them of liability, if they are' false and are relied upon as true, and the person to whom they are made suffers loss thereby. Litchfield v. Hutchinson, 117 Mass. 195. Chatham Furnace Co. v. Moffatt, 147 Mass. 403. Montgomery Door & Sash Co. v. Atlantic Lumber Co., ante, 144.

Exceptions overruled.